THIRD AMENDMENT

GRACO DEFERRED COMPENSATION PLAN

(2005 Restatement)

Graco Inc. hereby amends the “GRACO DEFERRED COMPENSATION PLAN (2005 Statement)”
(as amended, the “Plan Statement”) as follows:

1.           DISABILITY.   Effective for determinations of disability on and
after January 1, 2009, Section 1.2.10 of the Plan Statement shall be amended to
reads as follows:

1.2.10.   Disability or Disabled — a Participant will be considered disabled if
the Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
twelve (12) months, receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
of the Participant’s employer.

2.           SPECIFIED EMPLOYEE.   Effective for determinations of who is a
specified employee on and after January 1, 2009, a new Section 1.2.19 shall be
added to the Plan Statement (with the prior Section 1.2.19 and subsequent
sections and cross references renumbered as appropriate) that reads as follows:

1.2.19.   Specified Employee — a Participant who is a specified employee for
purposes of section 409A of the Code.

3.           VICE PRESIDENT OF HUMAN RESOURCES.   Effective January 1, 2009,
Section 1.2.23 of the Plan Statement (Section 1.22 prior to this amendment) is
amended to read as follows:

1.2.23.   Vice President of Human Resources — the Vice President of Human
Resources or, if such position does not exist, the senior officer responsible
for the human resources function.

4.           EVERGREEN ELECTIONS.   Effective December 31, 2008, Section 2.3.4
of the Plan Statement is deleted (with subsequent sections and cross references
renumbered as appropriate).

5.           DISTRIBUTION.   Effective January 1, 2009, Section 7.1 of the Plan
Statement is amended to read as follows:

7.1.        Distribution.  Prior to the start of each Plan Year (the calendar
year), a Participant may enter inter a Deferred Compensation Agreement that
specified the amount of compensation to be deferred (as provided under Section
3) and the time and form of payment for the compensation deferred for that Plan
Year (along with any earnings or losses on the compensation deferred for the
Plan Year).

6.           ELECTION.   Effective for distributions made on and after January
1, 2005, Section 7.1.1(a) of the Plan Statement is amended to read as follows:

 

(a)

Election for Distribution as of a Specified Time. The Participant may elect to
commence distribution of the amount deferred by the Participant for a Plan Year
as of (i) a specified year, or (ii) the Participant’s Separation from Service.
If the Participant elects to commence distribution as of a specified year,
distribution shall be made on January 1 of that year (or as soon as practicable
after that date but in all cases within the time period permitted under section
409 of the Code). If the Participant elects to commence distribution as of the
Participant’s Separation from Service, distribution shall be made as of the date
that is sixty (60) days after the Participant’s Separation from Service (or as
soon as practicable after that date but in all cases within the time period
permitted under section 409 of the Code).

7.           EFFECTIVE DATE OF ELECTIONS.   Effective January 1, 2009, the last
sentence of Section 7.1.1(b) of the Plan Statement is deleted.

8.           ELECTION TO DELAY TIME OF DISTRIBUTION.   Effective for
distributions made on and after January 1, 2009, Section 7.1.1(c) of the Plan
Statement is amended so that the first sentence reads as follows:  The
Participant may make a one-time election to change the time of distribution for
an amount deferred for a Plan Year (the Participant may make one such election
with respect to an amount deferred for each Plan Year).

9.           DEFAULT TIME OF DISTRIBUTION.   Effective for distributions made on
and after January 1, 2009, Sections 7.1.1(d), is amended to read as follows:

 

(d)

Default Time of Distribution. Unless the Participant elects otherwise, a
Participant’s amount deferred for a Plan Year (reduced by the amount of any
applicable payroll, withholding and other taxes) shall be distributed as of the
January 1 following the date of the Participant’s Separation from Service (or as
soon as practicable after that date but in all cases within the time period
permitted under section 409 of the Code).

10.         DELAY IN DISTRIBUTION TO SPECIFIED EMPLOYEES.   Effective for
distributions made on and after January 1, 2009, Section 7.1.1(e) of the Plan
Statement is amended to read as follows:

 

(e)

Delay for Specified Employees.   If a Participant is a Specified Employee as of
the date of distribution a Participant’s amount deferred for a Plan Year and the
distribution is due to Participant’s Separation from Service (rather than a
specified year), distribution shall commence the later of (i) the date
distribution is to be made, or (ii) the first day of the month following the
date that is six (6) months after the date of the Participant’s Separation from
Service (or, if earlier, the date of the Participant’s death). If the
Participant has elected to receive installments, distributions that would have
been made during the six (6)-month delay period shall all be paid to the
Participant on the first day of the month following the date that is six (6)
months after the date of the Participant’s Separation from Service (along with
the regular payment that is to be paid on that date).

11.         ELECTION OF FORM OF DISTRIBUTION.   Effective for distributions made
on and after January 1, 2009, Sections 7.1.2(a) of the Plan Statement is amended
to read as follows:

 

(a)

Election of Form of Distribution. The Participant may elect the form of
distribution for a Participant’s amount deferred for a Plan Year.

 

(i)

Lump Sum. The Participant may elect distribution to be made in a single lump sum
payment in cash.

 

(ii)

Installments. A Participant may elect distribution to be made in a series of
cash installment payments payable annually over a period of five (5), ten (10),
or fifteen (15) years. The amount of an installment payment to a Participant
shall be substantially equal to the value of the Participant’s amount deferred
for a Plan Year divided by the remaining number of installment payments payable
to the Participant.

12.         EFFECTIVE DATE OF ELECTION.   Effective January 1, 2009, the last
sentence of Section 7.1.2(b) of the Plan Statement is deleted.

13.         ELECTION TO CHANGE THE FORM OF DISTRIBUTION.   Effective for
distributions made on and after January 1, 2009, Section 7.1.2(c) of the Plan
Statement is amended so that the first sentence reads as follows:  The
Participant may make a one-time election to change the form of distribution for
an amount deferred for a Plan Year (the Participant may make one such election
with respect to an amount deferred for each Plan Year).



14.         DEFAULT FORM OF DISTRIBUTION.   Effective for distributions made on
and after January 1, 2009, Section 7.1.2(d) of the Plan Statement is amended so
that the first sentence reads as follows:

 

(d)

Default Form of Distribution.  Unless the Participant elects otherwise, a
Participant’s amount deferred for a Plan Year (reduced by the amount of any
applicable payroll, withholding and other taxes) shall be paid in a single lump
sum payment in cash.

15.         SMALL AMOUNT DISTRIBUTION.   Effective for distributions made on and
after January 1, 2009, a new Section 7.1.2(e) is added to the Plan Statement
that reads as follows:

 

(e)

Small Amount Lump Sum Distribution. If the value of a Participant’s benefit
under the Plan as of the date benefit is to commence is equal to or less than
the limit under section 402(g)(1)(B) of the Code (as adjusted for the applicable
year), the benefit shall be paid in a single lump sum payment.

16.         BENEFICIARIES. Effective January 1, 2009, Section 7.2 (including
Sections 7.2.1 through 7.2.5) of the Plan Statement is amended to read as
follows:

7.2         Designation of Beneficiaries.

               7.2.1.           Right to Designate.   Each Participant may
designate, upon forms to be furnished by and filed in accordance with procedures
established by the Committee, one or more primary Beneficiaries or alternative
Beneficiaries to receive all or a specified part of the Participant’s Account in
the event of the Participant’s death. The Participant may change or revoke any
such designation from time to time without notice to or consent from any
Beneficiary or spouse. No such designation, change or revocation shall be
effective unless signed by the Participant and received by the Committee during
the Participant’s lifetime. The Committee may establish rules for the use of
electronic signatures. Until such rules are established, electronic signatures
shall not be effective. Notwithstanding any other provision of this Plan
Statement or any election or designation made under the Plan, any individual who
feloniously and intentionally kills a Participant or Beneficiary shall be deemed
for all purposes of the Plan and all elections and designations made under the
Plan to have died before such Participant or Beneficiary.

               7.2.2.           Failure of Designation.   If a Participant: (i)
fails to designate a Beneficiary, (ii) designates a Beneficiary and thereafter
revokes such designation without naming another Beneficiary, or (iii) designates
one or more Beneficiaries and all such Beneficiaries so designated fail to
survive the Participant, such Participant’s Account, or the part thereof as to
which such Participant’s designation fails, as the case may be, shall be payable
to the first class of the following classes of automatic Beneficiaries with a
member surviving the Participant and (except in the case of the Participant’s
surviving issue) in equal shares if there is more than one member in such class
surviving the Participant:

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Participant’s surviving parents

Participant’s surviving brothers and sisters

Representative of Participant’s estate.

 

17.         CLAIM AND REVIEW PROCEDURES.   Effective for distributions made on
and after January 1, 2009, Section 11.2 of the Plan Statement is amended to be
read as follows (and Sections 11.3 through 11.7 shall be deleted):

11.2.      Claim and Review Procedures . Until modified by the Committee, the
claim and review procedures set forth in Section 10.2 of the Graco Employee
Retirement Plan shall be the mandatory claims and review procedure for the
resolution of disputes and disposition of claims filed under the Plan to be
reviewed by the Vice President of Human Resources and the Committee.

18.         INTERNAL REVENUE CODE STATUS.   Effective January 1, 2009, Section
13.2.2 of the Plan Statement shall be amended to read as follows:

13.2.2.       Internal Revenue Code Status. The Plan is maintained as a
nonqualified deferred compensation arrangement under section 409A of the Code.
The rules of section 401(a) et. seq. of the Code shall not apply to the Plan.
The rules of sections 3121(v) and 3306(r)(2) of the Code shall apply to the
Plan. Each provision shall be interpreted and administered accordingly. 
Notwithstanding the foregoing, neither the Employer nor any of its officers,
directors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts under this Plan or on account of any failure to comply with the Code.

19.         CHOICE OF LAW.   Effective for claims filed on and after January 1,
2009, Section 13.3 of the Plan Statement shall be amended to read as follows:

13.3.      Choice of Law.   Except to the extent that federal law is
controlling, the Plan shall be construed and enforced in accordance with the
laws of the State of Minnesota (except that the state law will be applied
without regard to any choice of law provisions).

20.         CHOICE OF VENUE.   Effective for claims filed on and after January
1, 2009, a new Section 13.4 shall be added to the Plan Statement that reads as
follows:

13.4.      Choice of Venue.  Any claim or action brought with respect to this
Plan shall be brought in the Federal courts of the State of Minnesota.

21.         PLAN STATEMENT CONTROLS.   Effective for claims filed on and after
January 1, 2009, a new Section 13.5 shall be added to the Plan Statement that
reads as follows:

13.5.      Plan Statement Controls.  If there is a discrepancy between this Plan
Statement and other documents prepared with respect to the Plan, including any
plan overview or summary, the terms of this Plan Statement shall control and
govern over the other document.

22.         SAVINGS CLAUSE.   Save and except as hereinabove expressly amended,
the Plan Statement shall continue in full force and effect.

 

 